DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yong et al. (US 2008/0079334).
With respect to claim 1, Yong et al. discloses a composite structure (Fig 6) for an acoustic wave device comprising a heterostructure, including: a useful layer (item 10) of piezoelectric material, having a first face and a second face, the first face being arranged at a first bonding interface (interface between item 10 and 22) between the useful layer and a support substrate (item 22) having a lower coefficient of thermal expansion than that of the useful layer (Paragraphs 9 and 54, wherein the thermal expansion coefficients of items 21 and 22 is lower than that of the quartz of the useful layer); and a functional layer (item 21), the functional layer being substantially planar and having a substantially planar main face (wherein the main face includes the portions of functional layer 21 in contact with useful layer 10), the entirety of the substantially planar main face being arranged on the second face of the useful layer at a second bonding interface between the functional layer and the useful layer (Fig 6, wherein the “main face” does not include the lower portion of the cover above the recess between the resonator and the cover), the functional layer having a lower coefficient of thermal expansion than that of the useful layer (Paragraphs 9 and 54, wherein the thermal expansion coefficients of items 21 and 22 is lower than that of the quartz of the useful layer).
With respect to claim 2, Yong et al. discloses the composite structure of claim 1, wherein the functional layer has a thickness greater than or equal to 10 microns (Paragraph 101).
With respect to claim 4, Yong et al. discloses the composite structure of claim 1, wherein the functional layer comprises a material selected from the group consisting of silicon, III-V semiconductors, silicon carbide, glass, and sapphire (Paragraph 54).
With respect to claim 5, Yong et al. discloses the composite structure of claim 1, wherein the support substrate comprises a material selected from the group consisting of silicon, III-V semiconductors, silicon carbide, glass, and sapphire (Paragraph 54).
With respect to claim 6, Yong et al. discloses the composite structure of claim 1, wherein the functional layer and the support substrate consist essentially of the same material (Paragraph 54).
With respect to claims 7 and 8, Yong et al. discloses the composite structure of claim 1. The remaining features of the claim are drawn to subject matter that merely recites a goal of the invention that does not positively further limit the structural features of the claims.
With respect to claim 9, Yong et al. discloses the composite structure of claim 1, wherein the functional layer comprises at least one first local opening (space between item 10 and item 21) enabling access to at least one first part of the second face of the useful layer (Fig 6), and wherein the first part of the second face of the useful layer comprises metal elements (items 13 and 13a) forming an acoustic wave device (Fig 6).
With respect to claim 10, Yong et al. discloses the composite structure of claim 1, wherein: the functional layer comprises at least one first local opening (space between item 10 and item 21) enabling access to at least one first part of the second face of the useful layer (Fig 6);  the support substrate comprises at least one second local opening (space between item 10 and item 22), at least partially facing the first local opening and enabling access to at least one second part of the first face of the useful layer (Fig 6); and the first and second parts, respectively, of the second and first faces of the useful layer comprise metal elements (items 13 and 13a) forming an acoustic wave device (Fig 6).
With respect to claim 11, Yong et al. discloses the composite structure of claim 9, wherein the functional layer and/or the support substrate comprises metal contacts and/or electronic devices electrically connected to metal elements arranged on the useful layer (Fig 6).
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kando (US 2009/0236935).
With respect to claim 1, Kando discloses a composite structure (Fig 1) for an acoustic wave device comprising a heterostructure, including: a useful layer (item 2) of piezoelectric material, having a first face and a second face, the first face being arranged at a first bonding interface (interface between item 2 and 4) between the useful layer and a support substrate (item 4) having a lower coefficient of thermal expansion than that of the useful layer (Paragraphs 113-114, wherein Kando discloses the same materials as those claimed by the applicant in the dependent claims, including all 4 claimed materials from claim 3, and at least Si, SiC, and sapphire from the claimed support layer materials); and a functional layer (item 3), the functional layer being substantially planar and having a substantially planar main face (Fig 1), the entirety of the substantially planar main face being arranged on the second face of the useful layer at a second bonding interface between the functional layer and the useful layer (Fig 1), the functional layer having a lower coefficient of thermal expansion than that of the useful layer (Paragraphs 113-114, wherein Kando discloses the same materials as those claimed by the applicant in the dependent claims, including all 4 claimed materials from claim 3, and at least Si, SiC, and sapphire from the claimed functional layer materials).
With respect to claim 2, Kando discloses the composite structure of claim 1, wherein the functional layer has a thickness greater than or equal to 10 microns (Paragraphs 83-90, wherein Kando discloses that the layer 6 has a thickness of 200 microns, and that the layer 3 is thicker than layer 6, resulting in layer 3 having a thickness greater than 10 microns).
With respect to claim 3, Kando discloses the composite structure of claim 1, wherein the useful layer comprises a material selected from the group consisting of lithium tantalate, lithium niobate, aluminum nitride, and zinc oxide (Paragraph 113).
With respect to claim 4, Kando discloses the composite structure of claim 1, wherein the functional layer comprises a material selected from the group consisting of silicon, III-V semiconductors, silicon carbide, glass, and sapphire (Paragraph 113).
With respect to claim 5, Kando discloses the composite structure of claim 1, wherein the support substrate comprises a material selected from the group consisting of silicon, III-V semiconductors, silicon carbide, glass, and sapphire (Paragraph 114).
With respect to claim 6, Kando discloses the composite structure of claim 1, wherein the functional layer and the support substrate consist essentially of the same material (Paragraphs 113-114, wherein the materials listed for both layers 3 and 6 both include SiC).
With respect to claims 7 and 8, Kando discloses the composite structure of claim 1. The remaining features of the claim are drawn to subject matter that merely recites a goal of the invention that does not positively further limit the structural features of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. in view of Wang (US 2004/0263026).
With respect to claim 3, Yong et al. discloses the composite structure of claim 1.
Yong et al. does not disclose that the useful layer comprises a material selected from the group consisting of lithium tantalate, lithium niobate, aluminum nitride, and zinc oxide.
Wang teaches a piezoelectric resonator device in which the useful (piezoelectric) layer comprises a material selected from the group consisting of lithium tantalate, lithium niobate, aluminum nitride, and zinc oxide (Paragraph 17).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric materials of Wang with the device of Yong et al. for the benefit of providing the desired device characteristics (Paragraph 17 of Wang).
Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive.
Applicant argues that Yong et al. does not include a functional layer that is substantially planar with a substantially planar main face and that the entirety of that substantially planar main face is arranged on the second face of the useful layer. However, Yong et al. includes such a substantially planar layer (item 21), and that this layer includers a substantially planar main face (wherein the main face includes the portions of functional layer 21 in contact with useful layer 10). In other words, the bottom-facing surface of the layer 21, excluding the portion above the recess between the resonator and the cover, which constitutes a separate surface, corresponds to the claimed main surface. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837